Case 3:18-cv-10500-AET-LHG Document 78-1 Filed 12/07/18 Page 1 of 5 PageID: 1212



  Kim E. Richman
  krichman@richmanlawgroup.com
  81 Prospect St
  Brooklyn, NY, 11201
  Telephone: (718) 705-4579
  Facsimile: (212) 687-8292
  Attorney forPlaintiff,
  Welch Foods, Inc. A Cooperative and
  The Promotion In Motion Companies, Inc.

                       IN THE UNITED STATES DISTRICT COURT
                            FOR DISTRICT OF NEW JERSEY

                                              Civil Action No.   18-CV-10500-AET(LHGx)

                                                 DECLARATION OF KIM E. RICHMAN IN
                                                   SUPPORT OF THE ADMISSION OF
                                                      COUNSEL PRO HAC VICE




  COMPANTES, INC.,




         Kim E. Richman hereby declares pursuant to 28 U.S.C. § 1746:


         1.     I am a member of the New York State Bar, and a founding partner, located

  in Brooklyn, New York. I submit this Declaration in support of my application for

  admission pro hac vice.


         2.     I am a member in good standing of the New York State Bar and have been

  a member of that Bar since 2003.
Case 3:18-cv-10500-AET-LHG Document 78-1 Filed 12/07/18 Page 2 of 5 PageID: 1213




          3.       As required by Local Civil Rule 101.1(c)(1), attached to this Declaration as

  Exhibit A is a list of the names and addresses of the official(s) and/or office(s) maintaining

  the roll(s) of the members of the bar of each state, and of each federal court, in which I am

  admitted to practice.


         4.        No disciplinary action has ever previously been imposed on me in any

  jurisdiction, and I know of no disciplinary action pending against me in any jurisdiction. I

  am not under suspension or disbarment of any court. I am not eligible for admission to the

  bar of this Court because I am not licensed to practice in New Jersey.


         5.        Plaintiff Lauren Hall, on behalf of herself and others similarly situated,

  (“Plaintiffs”) has requested that I represent her in this litigation so that she may have the

  benefit of any experience, knowledge and expertise false advertising class action litigation.


         6.        I shall abide by all applicable Rules of Court, including local rules and all

  disciplinary rules, in the course of my representation of plaintiffs in this action. I recognize

  that all lawyers admitted pro hac vice before this Court are within the disciplinary jurisdiction

  of this Court.


         7.        I shall notify the Court immediately of any matter affecting my standing at

  the Bar of any Court.


         8.        Pursuant to Local Civil Rule 101.1(c), I designate Joshua S. Bauchner, Esq. of

  Ansell, Grimm, & Aaron, PC, 1500 Lawrence Ave, Ocean Township, NJ, 07712, as a member

  of the Bar of this Court maintaining a bona fide office within the U.S. District Court for the

  District of New Jersey, upon whom all notices, orders and pleadings may be served, and
Case 3:18-cv-10500-AET-LHG Document 78-1 Filed 12/07/18 Page 3 of 5 PageID: 1214




  who may be required to attend before this Court, Clerk or other officer of this Court.


         9.      I understand my obligations under Local Civil Rule 101.1(c). If admitted pro

  hac vice, payment for such admission shall be promptly remitted to the Clerk, United States

  District Court, pursuant to Local Rule 101.l (c), and to the New Jersey Lawyer's Fund for

  Client Protection ("NJLFCP ") pursuant to New Jersey Court Rule 1:28-2. I shall continue to

  make the required annual payments to the NJLFCP for any year in which I continue to

  represent Plaintiffs in this matter.


          10.    I agree to take no fee in any tort case before this Court in excess of New

  Jersey Court Rule 1:21-7 governing contingent fees.


          11.    Based on the foregoing, together with the supporting documents forwarded

  herewith, I respectfully request that the Court grant my application to appear pro hac vice

  on behalf of Plaintiffs in the above-captioned matter.


         I DECLARE under penalty of pe1jury, that the foregoin g is true and correct.


         Executed at Brooklyn, New York, this 28th day of August, 2018.


                                                                  Richman Law Group


                                                                  Kim Richman
Case 3:18-cv-10500-AET-LHG Document 78-1 Filed 12/07/18 Page 4 of 5 PageID: 1215




                         EXHIBIT A
Case 3:18-cv-10500-AET-LHG Document 78-1 Filed 12/07/18 Page 5 of 5 PageID: 1216




                                         KIM RICHMAN
             ADMITTED TO PRACTICE BEFORE THE FOLLOWING COURTS


  COURT                                      DATE OF     GOOD
                                             ADMISSION   STANDING
  New York State                             10/9/2003   Yes
  Eastern District of New York               1/13/2004   Yes
  Southern District of New York              1/13/2004   Yes
  Court of Appeals for the Second District   6/15/2012   Yes
  Court of Appeals for the Third District    6/13/2012   Yes
  Southern District of Texas                 6/24/2014   Yes
  Northern District of Illinois              7/1/2011    Yes
  District of Columbia                       7/11/2016   Yes
